CROCKETT, Justice
(dissenting).
It is indeed difficult for me to appreciate any justification for the outright dismissal' of the plaintiff’s action. I set aside as not of controlling importance here the question as to whether plaintiff’s counsel may have proceeded improperly, and what, if anything, should be done about that. I do so because I think justice renders it necessary, as it often does, to look beyond the conduct of counsel to get at the heart of the matter and deal directly with the rights of the parties..
Regardless of what may have transpired prior to the hearing of February, 1964, it seems to me that what defendant was then entitled to was a fair and reasonable opportunity to file whatever answer he desired' and to contest the action against him,, nothing more and nothing less. By the same token justice requires that the plaintiff,, in behalf of her child, have the same full and fair opportunity to present her case tO' the court for adjudication. Undoubtedly,, neither of them had anything to do with the way their counsel has conducted it.. The difficulties they are confronted with in seeking what they claim to be justice, in a foreign land, should not be increased because of something which is no fault of their *221own. Upon the defendant’s appearance seeking affirmative relief in the action, I believe that the motion to dismiss should not have been granted, but that the order to show cause should have been recalled to abide an adjudication of the basic issues of paternity and responsibility for support of the child. I, of course, must defer to the view of the trial court and of my colleagues to the contrary. However, to ameliorate the seeming finality of the judgment, I think it appropriate to observe that the dismissal for lack of jurisdiction is not a final judgment on the merits (Rule 41(b) U.R.C.P.) but the action may be commenced again.